department of the treasury internal_revenue_service tenge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date uil date jan person to contact identificauon number contact telephone number certified mail return receipt requested ein dear a final revocation letter as this is to your exempt status under sec_501 of the internal_revenue_code the internal revenue seivice’s recognition of your organization as an organization described in sec_501 is hereby revoked effective july we have made this determination for the following reasons your activides include promoting businesses and tourism in the area and improving the conditions of the tourism business environment you have not demonstrated that you are operated exclusively for charitable cducational or other exempt purposes within the meaning of lr c sec_501 organizations described in sec_301 and exempt under sec_501 must be organized and operated exclusively for an exempt_purpose you have not established that you have operated exclusively for an exempt_purpose as such you failed to meet the requirements of lr c sec_501 and sec_1_501_c_3_-1 in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code effective july you are required to file lederal income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending june and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc you may call the irs telephone number listed in your local directory an irs employee there may be able to help you but the contact person at the address shown on this letter is most familiar with your case you may also call the internal_revenue_service taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria hooke director eo examinations enclosure publication i9 department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division ooo pte taxpayer_identification_number exempt_organizations examinations form tax_year s ended person to contact id number contact numbers toll free long distance fax manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don’t hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you may also file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally letter catalog number 34809f for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how fo appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn’t been resolved through normal channels gets prompt and proper handling you may call toll free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate phone number for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely wiharo toeta maria hooke director exempt_organizations examinations enclosures report of examination form_6018 publication publication letter catalog number 34809f form 886a name of ‘taxpayer explanation of items schedule no or exhibit year period ended department of the ‘treasury - internal_revenue_service june 20x x date of notice 6-16-xx issue does the qualify for exemption under sec_501 facts on august 20xx recognition of exemption under sec_501 of the internal_revenue_code submitted the form 1023-ez streamline application_for attested that they were incorporated on may 20xx in the state of attested that they have the necessary organizing document and the organizing document limits their purposes to one or more exempt purposes within the meaning of sec_501 that their organizing document does not expressly empower the organization to engage in activities other than an insubstantial part that are not in furtherance of one or more exempt purposes and that organizing document contains the dissolution provision required under sec_501 attested that it was organized and operated exclusively to further charitable attested that they have not conducted and will not conduct prohibited purposes activities under sec_501 specifically they attested that they would - refrain from supporting or opposing candidates in political campaigns in any way ensure that net_earnings do not inure in whole or in part to the benefit of private shareholders or individuals not further non-exempt purposes such as purposes that benefit private interests more than insubstantially not be organized or operated for the primary purpose of conducting a trade_or_business that is not related to your exempt_purpose s not devote more than an insubstantial part of its activities attempting to influence legislation or if limitations outlined in sec_501 not provide commercial-type_insurance as a substantial part of its activities it made a sec_501 election not normally make expenditures in excess of expenditure activities include the following internet marketing efforts to increase awareness and optimize internet presence print ads in magazines and newspapers targeted at potential visitors television ads targeted at potential visitors attendance at trade shows sales blitzes familiarization tours preparation and production of collateral promotional materials such as brochures flyers and maps attendance at professional industry conferences and affiliation events lead generation activities designed to attract tourist and group events to the the and form 886-a cev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the ‘treasury - internal_revenue_service june 20xx the district sales and the general manager of the coordinate tourism promotion efforts as well as for the education of hospitality staff on service and safety related to alcohol and food designed to create a visitor experience that will bring repeat visits and the director of sales and the general manager also provide education of lodging business management and the owners’ association on marketing strategies best suited to meet meet regularly to plan and needs the organization’s website www products of businesses located in the area of is the official destination marketing organization for the cities of nationally and internationally with support from the hospitality industry the implemented a marketing initiatives to bring visitors to the region build brand and destination awareness while enhancing the local economy org indicates it promotes the services and the website states the and adopted an aggressive zero-year strategic plan focusing on to visitors offers various benefits and opportunities the organization lists the membership in names addresses phone numbers and websites of area businesses identifying their activities as shops accommodations or restaurants the website also provides a visitor’s guide that individuals can download and make referrals to potential customers and clients with information about the members’ businesses the website also provides itineraries for visitors to tour the city in different ways law sec_501 of the internal_revenue_code code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which form 886-a ev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the t'reasury - internal_revenue_service june 20xx sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if which accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -a d states one purpose that qualifies as a charitable purpose is the lessening of the burdens of government an organization may be considered to lessen the burdens of government if a government unit has accepted as its responsibility the activities conducted by the organization and recognizes that the organization is acting on the government's behalf in 70_tc_352 the tax_court held that an organization did not qualify for exemption under sec_501 of the code because it was primarily engaged in an activity that was characteristic of a trade_or_business and ordinarily carried on by for-profit commercial businesses the tax_court stated we must agree with the commissioner that petitioner's activities constitutes the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures organized for profit in 372_fsupp_770 e d cal the court concluded that one seeking a tax exemption has the burden of establishing his right to a tax-exempt status it has a single non-charitable purpose that is promotes the services of businesses located in the area of in better business bureau of washington v united_states 326_us_278 the court held that an organization is not operated exclusively for charitable purposes and thus will not qualify for exemption under sec_501 if substantial in nature this is true regardless of the number or importance of the organization's charitable purposes failed the operational_test because they did not satisfying the operational_test first the organization must engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 second they must serve a valid purpose and confer a public benefit in 486_fedappx_566 t c memo the appeals court upheld the tax_court decision that asmark institute is not entitled to exempt status under sec_501 of the code because the institute's operations were commercial rather than charitable its activities consist mainly of services for a fee from member assessments being the members are ail for- profit corporations the taxpayer agreed to the revocation and signed the form_6018 on august 20xx department of the treasury - internal_revenue_service failed the operational_test taxpayer’s position form 886-a rev page -3- and form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the ‘l'reasury - internal_revenue_service june 20xx government position is not described in sec_501 of the internal_revenue_code because they are not operated exclusively for exempt purposes according to sec_1 c - does not meet the operational_test under sec_501 because a sec_1 stated in sec_1_501_c_3_-1 they are not operated exclusively for one or more sec_501 purposes such as religious educational charitable scientific or testing for public safety its activities include promoting businesses promoting tourism in the improving the conditions of the tourism business environment promoting the interests of local business is typical of chamber of commerce since all of your activities are directed to the promotion of business you are not operating exclusively for charitable purposes area and the facts and circumstances in this case are very similar to the facts and circumstances noted in the asmark institute inc v commissioner of internal revenue case in the asmark case the court ruled that the organization failed to meet the requirements of sect c because they did not meet the organizational and operational_test this court case is relevant because because substantially_all of the all for profit corporations income is assessments from local business that are failed the operational_test because they did not satisfying the operational_test first the organization must engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 such as educational religious charitable scientific testing for public safety or literary second they must serve a valid purpose and confer a public benefit failed the operational_test does not have any c activities or purpose conclusion based on our review of all facts and analysis above it is the government’s position that exempt status should be revoked due to its failure to meet the operational tests required by sec_501 accordingly the organization’s exempt status should be revoked effective july 20xx form_1120 us corporation income_tax return should be filed for the tax periods ending on and after july 20xx form 886-a ev department of the treasury - internal_revenue_service page -4-
